838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Philemon K. PLATT, d/b/a Calypso Airways, Appellant,v.DORCHESTER COUNTY, MARYLAND, and Calvin Travers, CountyCommissioner and Elvin Thomas, individually and as AirportManager and Administrator of Dorchester County HighwayDepartment, Wesley Burton, individually and as DeputySheriff, Richard D. Harrington, individually, Charles Lord,individually, Russell Smith, individually, Owen Mills,individually, Don Holdt, individually, Fulton Moore,individually, and E. Thomas Merryweather, individually, Defendants,TSGT Phil Dunn, individually, Raymond D. Carigan,individually and as Director of Economic DevelopmentDorchester Chamber of Commerce, Inc., Dorchester Chamber ofCommerce, Inc., Mark Spry, individually, Aircraftsmen, Inc.,Appellees.
No. 85-1631.
United States Court of Appeals, Fourth Circuit.
Aug. 26, 1987.

Philemon K. Platt, pro se.
Phillip Dunn;  Robert E. Farnell, III;  Emory E. Tamplin, Jr., for appellees.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Philemon K. Platt appeals from the district court's dismissal of his complaint.  We affirm.


2
By order of 3 May 1985 the district judge dismissed Platt's complaint for reasons stated in open court at a hearing on 1 May 1985.  Platt has failed to provide this court with a transcript despite being warned that a transcript was necessary for full consideration of his appeal.


3
After an examination of the record prepared by the district court clerk and the briefs submitted by the parties, we find no legal error in this case.  The judgment is affirmed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.